Citation Nr: 1626061	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  12-21 500	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to April 1966, to include service in Vietnam, and subsequent duty with the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 RO decision.  The Veteran presented sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in March 2016.  

Subsequent to the hearing, the Veteran submitted additional relevant medical evidence.  He did not waive initial RO review of this new evidence.  In light of the disposition reached below, however, the Board finds that no harm accrues to his case.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing acuity decreased during service.  

2.  The evidence is at least in equipoise as to whether the Veteran's tinnitus had its inception during service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).
 
2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Veteran's bilateral hearing loss and tinnitus is established in the record.  He currently meets the requirements of 38 C.F.R. § 3.385, which sets forth the standard for impaired hearing for VA purposes.

The Veteran contends that his currently-shown hearing loss began in service, when he was aircraft engine repairman.  He is also a Vietnam combat Veteran.  We therefore concede acoustic trauma during service.  During the March 2016 hearing on appeal, he testified that he did not use hearing protection during service.  He testified as well that although he worked in noisy environments after service, those noises did not begin to compare in intensity to those he experienced during service.  

According to the report of the general medical examination conducted in June 1963, just prior to the Veteran's entrance into service, his pure tone thresholds, in decibels, after transposition from ASA units to ISO units, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
25
20
5
LEFT
15
15
15
20
40

The Veteran's hearing acuity was again tested in March 1965, just prior to his transfer to Vietnam.  At that time, pure tone thresholds, in decibels, after transposition from ASA units to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
Not tested
25
LEFT
25
25
25
Not tested
45

The report of the general medical examination performed in conjunction with the Veteran's discharge from service does not appear to have been accurate, as the chart is simply filled in with zero's.  Given the rational unlikelihood that the Veteran's hearing acuity would actually measure as zero at every decibel level, the Board discounts this report.  

Subsequent testing performed by the National Guard reveals decreased hearing acuity at that time as well.  

The evidence of record includes two medical opinions.  One was submitted by the Veteran in May 2016.  In this opinion, a private audiologist opines that the Veteran's hearing loss and tinnitus can be traced to the "very high damaging levels of noise" to which he was exposed to during his time in the army.  The other opinion was rendered by a VA examiner.  The examiner relied upon the Veteran's entrance and separation examinations and did not comment upon the March 1965 test results.  The examiner concluded that the Veteran's hearing had not diminished during service, because the separation test results indicated improvement.  However, the Board chooses to accord less value to this opinion because the examiner did not comment upon or even appear to notice the March 1965 results.  

For the reasons explained above, the Board has discounted the separation examination results.  The trend illustrated between June 1963 and March 1965 shows a clear diminishment in hearing acuity, after nearly two years of working around aircraft without hearing protection.  When the Veteran's subsequent Vietnam service with additional acoustic trauma is taken into account, it is not a leap of logic to find that his hearing loss had its inception during service.  

Upon review of the entire record, the Board finds that bilateral hearing loss and tinnitus are related to noise exposure during service.  Resolving all reasonable doubt in the Veteran's favor, we hold that service connection for bilateral hearing loss and tinnitus is warranted.  


ORDER

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.  

Service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


